Title: To Thomas Jefferson from Thomas Lehré, 18 January 1806
From: Lehré, Thomas
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Charleston Jany: 18th. 1806
                        
                        I have just heard that Mr. Simons the Collector of this Port, has resigned his office, in consequence of which
                            I beg leave to offer myself as a Candidate for the same.
                        As to my ability, in every respect to discharge the duties of the said office—my long and inviolable
                            attachment to your principles and your Interest, and my unremitted exertions to bring about the great change that took
                            place in this State in 1800, from which our Country has derived all the happiness she now enjoys, are all well known here,
                            well as to every Member of Congress from this State.   Should I be so fortunate as to merit your approbation, be assured
                            Sir, I shall discharge the duties of the said office, with that fidelity & promptness, that has ever marked my conduct
                            through every office I have had the honor to fill in this State. I am with the highest consideration & respect.
                  
                            Sir Your devoted Humble Servt.
                        
                            Tho: Lehré
                            
                        
                    